            Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 1 of 7




        1                                                                                         KM

        2   WO
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                                FOR THE DISTRICT OF ARIZONA
        8
        9    Daryell E. Arnold, Jr.,                       No. CV 20-01442-PHX-JAT (JFM)
       10                          Plaintiff,
       11    v.                                            ORDER
       12
             State of Arizona, et al.,
       13
                                   Defendants.
       14
       15          On April 28, 2020, Plaintiff Daryell E. Arnold, Jr., who is confined in the Arizona
       16   State Prison Complex-Lewis, filed, through counsel, a civil rights Complaint pursuant to
       17   42 U.S.C. § 1983 in the Maricopa County Superior Court. On June 24, 2020, Plaintiff filed
       18   a First Amended Complaint. Defendants State of Arizona and Ryan were served on June
       19   25, 2020, and the remaining Defendants have not yet been served.
       20          On July 22, 2020, Plaintiff filed a Motion for Extension of Time to Serve
       21   Defendants (Doc. 3). The Court will grant the Motion for Extension of Time, dismiss
       22   Defendant State of Arizona, and order the remaining Defendants to answer the Amended
       23   Complaint.
       24   I.     Removal
       25          Title 28 U.S.C. § 1441 authorizes removal of any civil action brought in the state
       26   court over which the federal district courts would have original jurisdiction. In the
       27   Amended Complaint, Plaintiff raises claims pursuant to 42 U.S.C. § 1983. This Court’s
       28   jurisdiction extends to such claims. See 28 U.S.C. § 1331 (a federal court has original


TERMPSREF
                Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 2 of 7




            1   jurisdiction “of all civil actions arising under the Constitution, laws, or treaties of the
            2   United States”). Accordingly, the Court finds removal of this action was proper.
            3   II.    Statutory Screening of Prisoner Complaints
            4          The Court is required to screen complaints brought by prisoners seeking relief
            5   against a governmental entity or an officer or an employee of a governmental entity. 28
            6   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            7   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            8   relief may be granted, or that seek monetary relief from a defendant who is immune from
            9   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        10             A pleading must contain a “short and plain statement of the claim showing that the
        11      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        12      not demand detailed factual allegations, “it demands more than an unadorned, the-
        13      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        14      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        15      conclusory statements, do not suffice.” Id.
        16             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        17      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        18      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        19      that allows the court to draw the reasonable inference that the defendant is liable for the
        20      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        21      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        22      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        23      allegations may be consistent with a constitutional claim, a court must assess whether there
        24      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        25      III.   Complaint
        26             Plaintiff names the following Defendants in his two-count Amended Complaint: the
        27      State of Arizona; former Arizona Department of Corrections (ADC) Director Charles
        28      Ryan; Warden Gerald W. Thompson; Assistant Warden Pitz; Correctional Officers II


TERMPSREF
                                                               -2-
                Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 3 of 7




            1   Taylor, Hernandez, and Murphy; Correctional Officer IV Swayne; Sergeant Morkowski;
            2   spouses of individual defendants; and John and/or Jane Does I-X. Plaintiff seeks money
            3   damages.
            4          Plaintiff alleges that on March 19, 2019, he approached Defendant Hernandez and
            5   informed him that he feared for his life because other inmates were threatening to assault
            6   and kill him on sight. (Doc. 1-3 at 18.) Plaintiff states he has “a documented hit order out
            7   on him by the Aryan Brotherhood in Arizona.” (Id.) Plaintiff claims Defendant Hernandez
            8   tried to talk Plaintiff into returning to the yard, despite the risk, and then “began to get
            9   angry and said ‘I don’t feel like doing paperwork.’” (Id.) Pursuant to ADC Policy, if an
        10      inmate’s life is in danger, alternative housing is supposed to be found and the inmate is not
        11      supposed to be punished for seeking safety or forced back his current housing
        12      assignment. (Id.) Defendant Hernandez issued Plaintiff a Refuse to House disciplinary
        13      ticket and sent Plaintiff to a detention unit. (Id.)
        14             Plaintiff asserts that because ADC does not have sufficient beds to properly house
        15      inmates seeking protection, it discourages inmates from requesting protection by punishing
        16      them and housing them in “Refuse to House” units. (Id. at 19.) Plaintiff asserts he was
        17      stripped of all of his belongings, visitation privileges, and phone calls. (Id.) Plaintiff’s
        18      move was approved by Defendants Swayne and Pitz.                (Id.)   While housed in the
        19      disciplinary unit, Plaintiff was harassed by officers and issued disciplinary tickets “for not
        20      wanting to go back to Buckley where the threat to his health and life came from.” (Id.)
        21             On April 8, 2019, Plaintiff was forced to return to the Buckley Unit against his
        22      will. (Id.) Upon arriving at the Buckley Unit, Plaintiff informed Defendant Morkowski
        23      that other inmates in that yard wanted to kill him. (Id.) Plaintiff claims Defendant
        24      Morkowski “out of anger, . . . kept [Plaintiff] in an I.M.O. holding room overnight [until]
        25      4/9/2019 and wrote [Plaintiff] a ticket for refus[ing] to house out of fear for his life.” (Id.)
        26      The same day, Plaintiff was sent to the “S.D.U.” detention unit, kept in a holding tank, and
        27      harassed and threatened by officers. (Id.)
        28      ....


TERMPSREF
                                                              -3-
                Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 4 of 7




            1          On the morning of April 9, Plaintiff was seen by medical staff “due to being kept in
            2   a holding tank for 24 hours with no sleep and in fear,” was given an EKG, and was advised
            3   that his “heart was abnormal due to the excessive stress he was under caused by officers
            4   and inmates alike.” (Id. at 20.) Plaintiff was then interviewed by Defendant Taylor, to
            5   whom Plaintiff explained that other inmates wanted to kill him. (Id.) Plaintiff asserts
            6   Defendant Taylor told Plaintiff he knew of the threat “and didn’t care,” and that if Plaintiff
            7   did not go back to Buckley, Taylor would “house him in S.D.U. with an enemy.” (Id.)
            8   Plaintiff alleges Defendant Taylor told him
            9                 I promise you, you won’t get stabbed, I’m going to do my best
                              to talk to my people, my homeboys on the yard and try to
        10                    squash your problem, but no matter what, you are going to have
        11                    to fight 1 on 1, no kni[v]es and no one will jump you. But you
                              are going to have to at least fight one on one . . . [Y]ou got two
        12                    options Arnold, stay in the hole and I house you with an enemy
        13                    or go to Buckley and handle your business.

        14      (Id. at 20-21.)
        15             Plaintiff contends he was forced to house against his will in the Buckley Unit. When
        16      he arrived, the cells were open and every inmate was able to walk freely in the pod,
        17      unsupervised. (Id. at 21.) Plaintiff contends “this situation was known prior to this time
        18      by Ryan, CO II Hernandez, CO II Murphy[,] SSU Taylor, CO4 Swayne, Warden and
        19      Assistant Warden Pitz.” (Id.) After Plaintiff had been back in the yard about one hour,
        20      two inmates entered his cell and assaulted and beat Plaintiff. (Id.) Plaintiff was hit
        21      repeatedly with a lock in a sock, knocked unconscious for more than five minutes, stomped
        22      on, and hit with closed fists. (Id.) Plaintiff suffered a concussion, fractured ribs, a severe
        23      facial hematoma, contusions “all over his head and body,” lacerations to both ears, and
        24      blood loss. (Id. at 22.)
        25             Plaintiff claims “CO IV Swayne, SSU Taylor and Warden Pitz, after this event still
        26      tried to force move [Plaintiff] back to [the unit] where he almost died.” (Id.) Plaintiff
        27      refused, and was again placed in detention and stripped of all privileges. (Id.) Plaintiff
        28      contends that even though he was a victim, had no major disciplinary infractions for over


TERMPSREF
                                                            -4-
                Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 5 of 7




            1   a year, and maintained a kitchen job, Defendant Swayne “still managed to manipulate the
            2   system and place him from a close custody to a maximum security inmate.” (Id.) Plaintiff
            3   alleges Defendant Swayne has a history of abusing power by putting inmates in “Max
            4   Custody for non-violent offenses.” (Id.) Plaintiff states he has suffered from numerous
            5   instances of administrative retaliation since the attack. (Id.) Plaintiff is documented
            6   Seriously Mentally Ill (SMI) and in addition to physical injuries, suffered emotional
            7   distress due to the incident. (Id.)
            8          In Count One, Plaintiff alleges Defendants Ryan, Thompson, Pitz, Taylor, Swayne,
            9   Hernandez, Murphy, and Morkowski violated his Eighth and Fourteenth Amendment
        10      rights when, with deliberate indifference, they housed Plaintiff in an unsafe unit, knowing
        11      inmates could open doors at will, and intentionally failed to protect Plaintiff from
        12      assault. (Id. at 23.) Plaintiff claims Defendants Ryan and Thompson were aware “of the
        13      improper conditions in the Lewis Prison that posed a serious threat to [Plaintiff’s] safety
        14      and did not correct those conditions.” (Id. at 24.) Those conditions included the inmates’
        15      ability to open doors and exit their cells at any time “in numbers that could not be controlled
        16      by the few guards.” (Id.)
        17             In Count Two, Plaintiff alleges Defendants Ryan and Thompson violated his Eighth
        18      Amendment rights by implementing a policy, practice, procedure and/or ratification that
        19      resulted in Plaintiff’s injuries. Plaintiff claims Defendants Ryan and Thompson had actual
        20      knowledge, before Plaintiff was assaulted, that the cells in the Lewis Prison were not safe,
        21      inmates could open cell doors at will, and the problem could be solved only by replacing
        22      the cell doors. (Id. at 25.) Plaintiff further claims Defendants Ryan and Thompson “knew
        23      the risk of harm [to Plaintiff] if he was placed back into [his original unit],” but “failed to
        24      take reasonable measures to ensure the safety of inmates and knowingly and intentionally
        25      did not take measures to ensure the safety of [Plaintiff] from inmates.” (Id.)
        26             Plaintiff has adequately stated a claim and the Court will require the individual
        27      Defendants to answer the Amended Complaint.
        28      ....


TERMPSREF
                                                             -5-
                Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 6 of 7




            1   IV.    Dismissal of Defendant State of Arizona
            2          As described above, Plaintiff asserts violations of his Eighth and Fourteenth
            3   Amendment rights against the State of Arizona. Although a state may waive its Eleventh
            4   Amendment immunity by removing an action to federal court, see e.g. Pittman v. Oregon,
            5   Emp’t Dep’t, 509 F.3d 1065, 1071 (9th Cir. 2007), the State of Arizona is not a “person”
            6   within the meaning of § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989)
            7   (holding that the term “person” as used in § 1983 did not include a state or state agency).
            8   Accordingly, the Court will dismiss Defendant State of Arizona from this § 1983 action.
            9   V.     Motion for Extension of Time to Serve
        10             Plaintiff states that because of COVID-19 restrictions, his process server was
        11      prohibited from meeting Defendants at the Lewis Complex from April 28, 2020, until after
        12      July 14, 2020, and is still trying to arrange to meet with individual Defendants. Plaintiff
        13      asks that the deadline for service of Defendants be extended 60 days to September 25,
        14      2020. The Court will grant the Motion.
        15      IT IS ORDERED:
        16             (1)    Defendant State of Arizona is dismissed without prejudice.
        17             (2)    Defendants Thompson, Pitz, Taylor, Swayne, Hernandez, Murphy, and
        18      Morkowski must answer the Amended Complaint (Doc. 1-3 at 15-26) or otherwise respond
        19      by appropriate motion within the time provided by the applicable provisions of Rule 81(c)
        20      of the Federal Rules of Civil Procedure.
        21             (3)    Plaintiff’s Motion for Extension of Time to Serve (Doc. 3) is granted.
        22             (4)    Plaintiff must either obtain a waiver of service of the summons or complete
        23      service of the Summons and Complaint on the unserved Defendants on or before
        24      September 25, 2020.
        25             (5)    Any answer or response must state the specific Defendant by name on whose
        26      behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        27      does not identify the specific Defendant by name on whose behalf it is filed.
        28      ....


TERMPSREF
                                                           -6-
                Case 2:20-cv-01442-JAT-JFM Document 5 Filed 08/03/20 Page 7 of 7




            1         (6)    This matter is assigned to the standard track and referred to Magistrate Judge
            2   James F. Metcalf pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for
            3   all pretrial proceedings as authorized under 28 U.S.C. § 636(b)(1).
            4         (7)    If properly completed, the Clerk of Court must issue the proposed
            5   Summonses filed at Doc. 4.
            6         Dated this 3rd day of August, 2020.
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            -7-
